OPINION OF THE COURT
THIS CAUSE having come on to be heard on the Motion of FASTENING, DRILLING & SAWING, INC., to Dismiss/Quash the Appeal previously instituted by WILDCAT WRECKING INC., and the Court having heard the arguments of counsel present, and after reviewing the appropriate documents and matters it is:

FINDINGS OF FACT

1. That on or about July 14, 1988, the County Court, in and for Broward County, Florida, entered Final Judgment (Case No. 88-1713 SP-P) for FASTENING, DRILLING & SAWING, INC., against WILDCAT WRECKING INC.
*1152. That on or about August 2, 1988, APPELLANT, by and through Ken Shapiro, filed its Notice of Appeal.
3. That pursuant to Rule 9.110, Fla.R. App., WILDCAT WRECKING INC., was required to file its Initial Brief on Appeal within seventy (70) days of its Notice of Appeal dated August 2, 1988.
4. That on or about the 2nd day of November, 1988, FASTENING, DRILLING & SAWING, INC., submitted its Motion to Dismiss and/ or Quash Appeal, based upon the failure of WILDCAT WRECKING INC., to file its Initial Brief or any other papers.
5. That on or about November 22, 1988, WILDCAT WRECKING INC., having failed to file the requisite Brief on Appeal submitted its Motion for Extension of Time.
Based upon the foregoing, it is hereby ORDERED and ADJUDGED as follows:
a. That the Motion to Dismiss and/or Quash Appeal submitted on behalf of FASTENING, DRILLING & SAWING, INC., with reference to the Appellate proceedings instituted by WILDCAT WRECKING INC., is hereby granted.
b. That the Appellate proceedings assigned Case No. 88-21928(CO) are hereby dismissed.
c. That the Final Judgment entered in Case No. 88-1713-SP-P, dated July 14, 1988, is hereby affirmed.
d. That the Circuit Court Clerk is hereby instructed to notify the County Court of the dismissal of said Appellate proceedings, and this cause is remanded to the County Court in order for the County Court to provide for the disbursement of the funds previously deposited into the Registry of the Court.
DONE AND ORDERED in chambers in the Broward County Courthouse situated in the City of Fort Lauderdale, Broward County, Florida, this 6th day of December, 1988.